TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00397-CV


 Appellant, Texley Incorporated d/b/a Glamour Girls// Cross-Appellant, Glenn Hegar, in
             his Official Capacity as Texas Comptroller of Public Accounts
                                            v.

Appellee, Glenn Hegar, in his Official Capacity as Texas Comptroller of Public Accounts//
               Cross-Appellee, Texley Incorporated d/b/a Glamour Girls

                FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-18-001834, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               We abate this cause pending the Texas Supreme Court’s consideration of EBS

Solutions, Inc. v. Hegar, No. 18-0503, on petition for review of this Court’s opinion in Hegar

v. EBS Solutions, Inc., 549 S.W.3d 849 (Tex. App.—Austin 2018, pet. filed) (en banc). We direct

the parties to file a letter updating this Court within 30 days of the disposition of the petition for

review. See Tex. R. App. P. 56.1. Should the Texas Supreme Court grant that petition, we further

direct the parties to file a letter within 30 days of the issuance of the mandate reflecting final

judgment in the case. See id. R. 18.1. Failure to do so may result in this Court reinstating and

dismissing this appeal for want of prosecution. See id. R. 42.3(b).
Before Justices Goodwin, Baker, and Smith

Abated

Filed: February 21, 2019




                                            2